DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on April 12, 2021. Claims 1, 3-12 and 14-17 are pending with claims 4-8 and 10-11 being withdrawn. The drawing objection is still maintained since Fig. 6 (see Drawings submitted April 12, 2021) still shows the head of the shaft 601 as part of the pivot 8. The drawing objection was made since “8” and “601” appear to both designate the same element. It is still unclear what drawing element corresponds to the head 601 of the shaft 6 in Fig. 6 since a remainder of the shaft 6 is not shown in the pivot 8. The indefiniteness rejection is withdrawn due to the explanation and drawing clarification of Fig. 7 (see pages 8-9). There appears to issues with the embodiment of Fig. 6 since there appears to be two different elements being recited for the head of the shaft and the pivot.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed April 12, 2021, with respect to the Seidel and Fischer references not disclosing the newly amended claim features have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection over Seidel in view of Fischer and in further view of Balk of claims 1, 3, 9 and 15-16 has been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "601" have both been used to designate the pivot in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 12, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a second blade has a second blade tilt such that the blade rotation axis of the second blade is tilted in a fixed way with respect to the radial axis” in lines 16-17 in combination with “each roller bearing corresponding to the second blade… has no tilt component” in lines 21-22. The specification does not support a rotational axis being tilted relative to the radial axis in conjunction with there being no tilt component of the roller bearing of the second blade. Note that bearings have a fixed tilt parallel to the tilt of the blade rotational axis (A1). The tilting of the shaft head (601) via joints (Figs. 6-7) does not result in the changing of the tilt of the bearings (801). Furthermore, the tilting of the blade 
Furthermore claim 14 recites “the joint comprises bellows” in conjunction with “each shaft corresponding to the first blade includes a joint tilting the head of the shaft with respect to the remainder of the shaft”. The specification and drawings do not appear to support the joint being bellows in conjunction with a head of the shaft tilting with respect to the remainder of the shaft. Note that the Fig. 6 shows a pivot 8 that tilts with respect to the shaft, however claim 1 already establishes a pivot being mounted on the head. In the bellow joint embodiment (Fig. 6), there is not a support for both “the head of the shaft being tilted with respect to the remainder of the shaft in conjunction” as recited in claim 17 and “the root of each blade being mounted on the head of a corresponding rotor connection shaft through a pivot” in claim 1. Accordingly, there does not appear to be support for the joint being a bellows as recited in claim 14 since this embodiment does not establish separate elements for “the head of the shaft” and “the pivot”. The lack of support for this limitation consequently raise doubt as to possession of the claimed invention at the time of filing.
Claims 3, 9, 12 and 14-17 fail to comply with the written description based on their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2016/0017728) in view of Henze (US 2015/0147181).
	In regards to claim 1, Fabre discloses bladed wheel comprising: 
a plurality of blades (2) each with a variable pitch along an axis of rotation (A1) of a blade (par. 55) and each having a root (201), the plurality of blades comprising a first blade and a second blade; 
a plurality of rotor connection shafts (6), each shaft having a root (602) and a head (601), the root of each blade being mounted on the head of a corresponding rotor connection shaft through a pivot (8) so as to allow a rotation of each blade along the blade rotation axis; 
a polygonal ring (802, par. 57) including a plurality of radial housings in which each of the pivots are mounted (par. 57); and 
roller bearings (803) which are positioned between the polygonal ring and each of the pivots, the roller bearings retaining a degree of rotary freedom of the pivots with respect to the polygonal ring, 
wherein the first blade has a first blade tilt (in tangential direction Fig. 3a and/or in upstream direction Figs. 6-8) such that the blade rotation axis (A1) of the first blade is tilted in a fixed way with respect to a radial axis (A2) passing through the root of the corresponding rotor connection shaft, and a second blade has a second blade tilt (in tangential direction Fig. 3a and/or in upstream direction Figs. 6-8) such that the blade rotation axis (A1) of the second blade is tilted in a fixed way with respect to the radial axis (A2) passing through the root of the corresponding rotor connection shaft, 
wherein each roller bearing corresponding to the first blade has a tilt component (see Fig. 3a, Figs. 6-8), the roller bearing tilting the corresponding first blade, and wherein each roller bearing corresponding to the second blade has a tilt component (see Fig. 3a, Figs. 6-8), the roller bearing tilting the corresponding second blade.

Henze discloses first blade and second blade groups with different geometric characteristics (abstract, par. 18).
Fabre discloses first and second blades with a blade geometric characteristic of a rotational axis being tilting with respect to the radial axis, however do not disclose first and second blades with different tilting. Henze, which is also directed to propeller blades, discloses providing blades with different blade geometric characteristics to vary the noise signature of the blades of the propeller (Henze pars. 6, 18). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the bladed wheel of Fabre by varying geometric characteristics of the first blade and the second blade, as taught by Henze, such that the second blade tilt is different from the first blade tilt, to vary the noise signature of the blades of the propeller (Henze pars. 6, 18).
In regards to claim 3, the modified wheel of Fabre appear to comprise the first blade (2) and the second blade (2) have the same geometrical shape (see Figs. 2-3).
Furthermore, it is common practice for engineers in the art of propeller blades to provide blades of the same geometrical shape. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the wheel of Fabre by constructing the first blade and the second blade having the same geometrical shape, as an engineering expedient, to provide a balanced propeller and more easily and cheaply manufacture the blades.
In regards to claim 9, Fabre discloses a turbine engine (12, Fig. 2, see turbine 701) comprising a first bladed wheel as modified above.
In regards to claim 12, the modified bladed wheel of Fabre comprises the pivot comprises at least one counterweight (801).
In regards to claim 15, the modified bladed wheel of Fabre comprises an absolute value of a difference between the first blade tilt and the second blade tilt is 1° to 5° (ex. with tilt being defined in the upstream direction, see Fabre par. 79 with alpha being limited to 0 to 2 degrees resulting in differences ranging from 0-2 degrees overlapping the claimed range).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the general conditions of the prior art are disclosed with Fabre disclosing tilting of the axis with differences overlapping the claimed ranges (pars. 79, 83), and there is no evidence of criticality of the specific difference. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an absolute value of a difference between the first blade tilt and the second blade tilt is 1° to 5°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 16, the modified bladed wheel of Fabre comprises connecting rods (9) connected to each rotor connection shaft, the connecting rods translating in an axial direction to rotate the blades along the axis of rotation (par. 60).
In regards to claim 17, the modified bladed wheel of Fabre comprises each shaft corresponding to the first blade includes a joint tiliting the head of the shaft with respect to the remainder of the shaft so as to tilt the corresponding blade according to the first blade tilt (Figs. 7-8).
In regards to claim 14, the modified bladed wheel of Fabre comprises the joint comprises bellows (Fig. 7).

Claim 1, 3, 9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) and in further view of Henze (US 2015/0147181).
In regards to claim 1, Seidel discloses a bladed wheel (ex. 27) comprising:
a plurality of blades (31), each with a variable pitch along an axis of rotation (35) of a blade and each having a root, the plurality of blades comprising a first blade (31) and a second blade (31, Figs. 2-3);
a plurality of transmission connection elements (connecting to 57), the root of each blade being mounted through a pivot (49) so as to allow a rotation of each blade along the blade rotation axis;
a ring (hub 27) including a plurality of radial housings (51) in which each of the pivots (49) are mounted; and
roller bearings (53) which are positioned between the ring and each of the pivots (Fig. 2), the roller bearings retaining a degree of rotary freedom of the pivots with respect to the ring,
wherein the first blade (31) has a first blade tilt such that the blade rotation axis of the first blade is tilted in a fixed way with respect to a radial axis passing through the rotor of the corresponding rotor connection shaft (Fig. 2, with the blade axis tilted downstream), and a second blade (31) has a second blade tilt such that the blade rotation axis of the second blade is tilted in a fixed way with respect to the radial axis passing through the root of the corresponding rotor connection shaft (Fig. 2);
wherein each roller bearing corresponding to the first blade has a tilt component (see Fig. 2 which shows the axis 35 tilted downstream), the roller bearing tilting the corresponding first blade (Fig. 2), and
wherein each roller bearing corresponding to the second blade has a tilt component (see Fig. 2 which shows the axis 35 tilted downstream), the roller bearing tilting the corresponding second blade (Fig. 2)
Seidel does not a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through the pivot; and the ring is a polygonal ring.

Seidel discloses counter rotating propellers with variable pitches, however do not disclose the pitch changing mechanism with a connection shafts and a polygonal ring. Balk, which is also directed to a variable pitch propeller, discloses variable pitch control system for a counter rotating propeller including a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through the pivot; and the ring is a polygonal ring to provide a pitch changing mechanism which improves the reliability of the system and reduces the bulkiness and mass thereof (par. 19 of English translation ‘086). Thus, it would have been obvious to one having ordinary skill in the art the time the invention was made to further modify the bladed wheel of Seidel by providing a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through the pivot, and by forming the ring as a polygonal ring, as taught by Balk, to improves the reliability of the system and reduce the bulkiness and mass (Balk par. 19).
Furthermore, Henze discloses first blade and second blade groups with different geometric characteristics (abstract, par. 18).
Seidel discloses first and second blades with a blade geometric characteristic of a rotational axis being tilting with respect to the radial axis, however do not disclose first and second blades with different tilting. Henze, which is also directed to propeller blades, discloses providing blades with different blade geometric characteristics to vary the noise signature of the blades of the propeller (Henze pars. 6, 18). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the bladed wheel of Seidel by varying geometric characteristics of the first blade and the second blade, as taught by Henze, such that the second blade tilt is different from the first blade tilt, to vary the noise signature of the blades of the propeller (Henze pars. 6, 18).

In regards to claim 9, the modified bladed wheel of Seidel comprises a turbine engine (11, Seidel Fig. 1) comprising the first bladed wheel.
In regards to claim 15, the modified bladed wheel of Seidel comprises providing a difference between the first blade tilt and the second blade tilt, however does not disclose the difference is 1° to 5°. It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the geometric parameters (such as the tilt angle of Seidel) are varied in view of Henze to result in noise differences. The variation in between blades must be substantial to result in a noise variation (par. 18), however must not compromise thrust and aerodynamic performance of the propeller. Additionally, there is no evidence of criticality of the specific difference. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an absolute value of a difference between the first blade tilt and the second blade tilt is 1° to 5°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 16, the modified bladed wheel of Seidel comprises connecting rods (Balk 51, Figs. 4, 6, 7) connected to each rotor connection shaft, the connecting rods translating in an axial direction to rotate the blades along the axis of rotation (Balk Figs. 4, 6, 7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181), and in further view of Tajan (US Patent 2014/0341739).
	In regards to claim 12, the modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except the pivot comprises one counterweight.

	Seidel discloses a pivot, however does not disclose the pivot comprises one counterweight. Tajan, which is also directed to a propeller blade with a pivot, discloses a pivot with one counterweight to oppose that aerodynamic torque and keep the blades in a feathered orientation in an arrangement that reduces the bending load and total weight of the pivot (pars. 4, 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the bladed wheel of Seidel by providing the pivot comprises one counterweight, as taught by Tajan, to oppose that aerodynamic torque and keep the blades in a feathered orientation in an arrangement that reduces the bending load and total weight of the pivot (Tajan pars. 4, 12).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181), and in further view of Doussain (US Patent 2,645,295).
In regards to claim 17, the modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except each shaft corresponding to the first blade has a joint tilting the head of the shaft with respect to the remainder of the shaft tilting the corresponding blade according to the first blade tilt.
Doussain discloses a shaft (20 driven by a pitch control mechanism, see Col. 3, lines 11-22) corresponding to a first blade (1) has a joint (13) tilting a head (II, see below) of a shaft with respect to the remainder of the shaft (I, see below) so as to tilt the corresponding blade according to a first tilt of the axis of rotation (Fig. 1).

    PNG
    media_image1.png
    584
    438
    media_image1.png
    Greyscale

Annotated Figure 1 of Doussain
Seidel, as modified above includes a rotatable shaft for actuating each blade, however, lacks a joint tilting the head of the shaft, and tilting the blade. Doussain, which is also directed to adjustable pitch bladed wheels, disclose shafts with heads on a joint tilting a head of the shaft with respect to the remainder of the shaft, and thus tilting the corresponding blade according to a tilt of the axis of rotation which transmits the pitch change motion, while permitting the blade carry member to orient itself freely without stresses due to centrifugal forces (Col. 1, lines 26-30, Col. 3, lines 30-36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181) in view of Doussain (US Patent 2,645,295), and in further view of Sulzer (FR 1,217,446 A).
	The modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except the joint comprises bellows.
	Sulzer discloses a joint for a bladed wheel comprises bellows (12).
	Seidel, as modified by Doussain, discloses a joint, however does not disclose bellows. Sulzer, which is also directed to a joint for a bladed wheel, discloses the joint comprises bellows to provide damping for the oscillation (abstract). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the bladed wheel of Seidel by providing the joint comprises bellows, as taught by Sulzer, to provide damping for oscillations (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                             
5/13/2021